DETAILED ACTION
Status of Application
	This action follows a reply filed on 11/30/2020.  Per the reply, the specification and claims 1, 3, 4, 10 and 11 have been amended; claims 2, 5-9 and 14 have been cancelled and new claims 15-16 have been added.  Accordingly, claims 1, 3, 4, 10-13, 15 and 16 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objection(s)/Rejection(s)
Applicant’s arguments, see page 9, filed 11/30/2020, with respect to Chen et al, Wang et al, Kilty et al and Elder et al have been fully considered and are persuasive.  The prior art rejections of claims 1, 3, 4 and 10-13 have been withdrawn.  Further, the amendments presented in the reply are deemed to obviate the objections and rejection under 35 U.S.C. 112 set forth in the last Office action.  

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/23/2016.  It is again noted, however, that applicant has not filed a certified copy of the priority application as required by 37 CFR 1.55. 

Claim Rejection – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 16, it is noted that subparagraphs (H), (I) and (R) recite molar ratio values of 1.64, 1.60 and 1.73, respectively, each of which falls outside the molar ratio range specified in amended claim 1, namely, “0.77 to 1.54.”  (Cf., claim 1, final line.)  Accordingly, claim 16 is properly rejected as being of improper dependent form for failing to include all the limitations of claim 1, upon which it directly depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
	Claims 1, 3, 4, 10-13 and 15 are allowed.  Claim 16 would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



/FMTeskin/02-12-21